Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed 11/29/2021. 
Claims 1, 3-5, 7-8, 11-17, 19-20, 24-26, 29 are pending. Claims 2, 6, 9-10, 18, 21-23, 27, 28 are cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/16/2021 and 12/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-5, 7-8, 11-17, 19-20, 24-26 and 29 have been considered but are moot because the new ground of rejection does not rely on any 
Applicant for example amended the subject matter and explains that Papa fails to disclose the amended subject matter. The subject matter was incorporated from claim 10 and the rejection of claim 10 relied on Iwai. Because applicant argued Papa only, and examiner no longer relies on Papas, the rejection is moot. Applicant does not otherwise argue Iwai. 3GPP is newly presented. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 7-8, 11-20, 24-26, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Papa et al. (US 9,900,801 B2) in view of Iwai et al. (US 2015/0181462 A1),  Lin et al. (US 10,034,325 B2) and 3GPP (3GPP TS 24.301 v13.8.0, published December 16, 2016 retrieved from https://www.3gpp.org/ftp/Specs/archive/24_series/24.301/).

Regarding claims 1, 25, 26, Papa discloses a method, an apparatus, a non-transitory computer readable medium encoded with instructions that when executed in hardware, perform a process, a computer program product comprising a non-transitory computer readable medium or a computer program product encoded with instructions for performing a process, comprising: 
at least one processor (see fig. 15, 1502); and at least one memory including computer program code (fig. 15, 1504), wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to perform a process comprising:
receiving at a network node an initial attachment request message from a user equipment (see fig. 12, col. 18, lines 38-col. 19, line 49, discloses receiving an attach request from UE, see also col. 16, lines 31-43); 

receiving at the network node another attachment request message from the user equipment (see fig. 12, col. 18, lines 38-col. 19, line 49, discloses waiting for the next request from UE, thereby receiving at the network node another attachment request from UE); 
determining whether the duration of the back-off timer has lapsed (see fig. 12, col. 18, lines 38-col. 19, line 49, step 1204 particularly discloses updating and checking if the UE is in backoff, or tracking backoff time); and 
rejecting the another attachment request from the user equipment when the duration of time of the back-off timer has not lapsed (see fig. 12, col. 18, lines 38-col. 19, line 49, further discloses that the backoff state of the UE may be updated, including the fact the UE is in the backoff state when a request is received from a UE that has previously been sent a backoff timer rejection); 
wherein the UE is allowed to reattach to the network once the back-off timer has lapsed and allowing the user equipment to reattach to the network in response to the another attachment request from the UE when the duration of the back-off timer has lapsed (see fig. 9, 905, col. 16, lines 20-30, discloses suspending throttling when no overload condition is found, thereby allowing the UE to reattach).
Papa fails to disclose but Iwai discloses wherein issuing a back-off timer is when accepting the initial attachment request (par. 0009, discloses that the backoff timer can be communicated in an accept message). 

The motivation for doing so would be to allow communicating backoff parameter to UE. 
Although, Papa discloses a backoff technique wherein if the MME is in an overloaded state, a back off timer is configured for a particular UE (see fig. 9). It also discloses maintaining the state of the timer (fig. 12). In particular, Papa discloses the particular mode, when its configured to back off UEs as throttling mode, and when the overload condition does not persist to exit the throttling mode (fig. 9).  Therefore, it would flow from fig. 9, that when the UEs are backed off, the MME load would go down, thereby causing the MME to exit the throttling mode, causing subsequent request to be accepted. Additionally, to further prosecution, Lin discloses wherein the UE is allowed to reattach to the network once the back-off timer has lapsed (fig. 8, 813, 832, 833, discloses upon expiration of backoff timer, requesting and accepting the request) and allowing the user equipment to reattach to the network in response to the another attachment request from the UE when the duration of the back-off timer has lapsed (fig. 8, 813, 832, 833, discloses upon expiration of backoff timer, requesting and accepting the request).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include accepting subsequent request when the backoff timer has lapsed to allow UE to attach to the network. 
The motivation for doing so would be to allow servicing the UEs when the congestion of the node has relieved. 

3GPP discloses wherein the duration of the backoff timer starts when the UE detaches from the network (see page 74, last paragraph, page 235, section 6.5.1.4.2). See also Iwai at par. 0038. 
Therefore it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include wherein the duration of the backoff timer starts when the UE detaches from the network as described by 3GPP. 
The motivation for doing so would be to allow UE to keep track of the time, such that it can re-attempt to reconnect upon expiration. 

Regarding claim 17, 29, Papa discloses a method or a computer program product, comprising a mon-transitory computer readable medium encoded with instructions that, when executed in hardware, perform a process, the process comprising: 
sending from a user equipment to a network node an initial attachment request message (see fig. 12, col. 18, lines 38-col. 19, line 49, discloses receiving an attach request from UE, see also col. 16, lines 31-43); 
receiving a response from the network node, wherein the response comprises a back-off timer or an indication of the back-off timer, and wherein the back-off timer comprises a duration of time in which the user equipment is not allowed to reattach to a network (see fig. 12, 1203, col. 18, lines 38-col. 19, line 49, discloses issuing a rejection message with back-off timer); and 

wherein the UE is allowed to reattach to the network once the back-off timer has lapsed and sending from the user equipment to the network node another attachment request message after the duration of the back-off timer has elapsed (see fig. 9, 905, col. 16, lines 20-30, discloses suspending throttling when no overload condition is found, thereby allowing the UE to reattach).
Papa fails to disclose but Iwai discloses wherein receiving a response from the network node indicates that the initial attachment request message is accepted (par. 0009, discloses that the backoff timer can be communicated in an accept message). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include issuing a backoff timer when accepting the initial attachment request. 
The motivation for doing so would be to allow communicating backoff parameter to UE.
Although, Papa discloses a backoff technique wherein if the MME is in an overloaded state, a back off timer is configured for a particular UE (see fig. 9). It also discloses maintaining the state of the timer (fig. 12). In particular, Papa discloses the particular mode, when its configured to back off UEs as throttling mode, and when the overload condition does not persist to exit the throttling mode (fig. 9).  Therefore, it would flow from fig. 9, that when the UEs are backed off, the MME load would go down, thereby causing the MME to exit the throttling mode, causing subsequent request to be accepted. Additionally, to further prosecution, Lin discloses wherein the UE is allowed to reattach to the network once the back-off timer has lapsed (fig. 8, 813, 832, 833, discloses upon expiration of backoff timer, requesting and accepting the request) 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include accepting subsequent request when the backoff timer has lapsed to allow UE to attach to the network. 
The motivation for doing so would be to allow servicing the UEs when the congestion of the node has relieved. 
3GPP discloses starting the back-off timer associated with the user equipment upon detachment from the network (see page 74, last paragraph, page 235, section 6.5.1.4.2). See also Iwai at par. 0038.
Therefore it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include wherein the duration of the backoff timer starts when the UE detaches from the network as described by 3GPP. 
The motivation for doing so would be to allow UE to keep track of the time, such that it can re-attempt to reconnect upon expiration. 
Regarding claim 3, Papa discloses the method wherein the issuing of the back-off timer includes either sending the user equipment the back-off timer that has been determined by the network node or sending the user equipment an indication to use a pre-configured timer (see fig. 12, col. 18, lines 38-col. 19, line 49, discloses network configuring the back-off timer by sending a message).



	Regarding claims 5, 18, Papa discloses the method further comprising: reattaching the user equipment to the network after the user equipment is allowed to reattach to the network (col. 14, lines 47-56, discloses reattaching the UE when it is allowed to, such as when the normal load condition returns).

Regarding claim 13, Papa discloses the method further comprising: sending a response to the user equipment indicating the rejection of the another attachment request, wherein the response comprises the back-off timer (see fig. 12, col. 18, lines 38-col. 19, line 49, further discloses sending attach reject with back-off timer for subsequent attach messages).

Regarding claim 15, Papa discloses the method further comprising: keeping track of the duration of the back-off timer at the network node (see fig. 12, col. 18, lines 38-col. 19, line 49, describes tracking back-off timer).

Regarding claims 7, 19, Papa discloses the method wherein the duration of the back-off timer is based in part on another duration of a rate control limit or quota imposed by the network (see col. 12, step 1203, col. 19, lines 15, discloses back-off time based on the best guess based on prior back-off time).

Regarding claim 8, Papa fails to disclose but Iwai discloses the method further comprising: sending the back-off timer to the user equipment from the network node, without rejecting the reattachment request received from the user equipment (see par. 0009).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include sending the back-off timer to the user equipment from the network node, without rejecting the reattachment request received from the user equipment as described by Iwai. 
The motivation for doing so would be to allow distributing the requests to allow relieving the load of network. 

Regarding claims 11, 24, Papa discloses the method further comprising: receiving transmissions other than the another attachment request from the user equipment during at least part of the duration of the back-off timer when the user equipment is still attached to the network (see fig. 13, and col. 20, lines 50-58, discloses replacing fig. 13, with rejection message, in other words by providing service via EPC when cached information is available).

Regarding claim 14, Papa discloses the method further comprising: reattaching the user equipment during the duration of the back-off timer when the user equipment is prioritized, wherein the another attachment request message comprises an indication that the user equipment is authorized as a prioritized user equipment (see fig. 13, and col. 20, lines 50-58, discloses replacing fig. 13, with rejection message, in other words by providing service via EPC when 

Regarding claim 12, Papa disclose the method further comprising: limiting an amount of data transmitted to the user equipment and from the user equipment before reattachment of the user equipment to the network (see fig. 13, and col. 20, lines 50-58, discloses replacing fig. 13, with rejection message, in other words by providing service via EPC when cached information is available, in other words, first connection provides access to EPC that is limited, when the MME returns to normal, the UE is asked to reattach to the core providing full access).

Regarding claim 20, Papa fails to disclose but Iwai discloses the method wherein the starting of the back-off timer is triggered when the UE receives the back-off timer from the network node (fig. 3, par. 0063, discloses timer based on the value received from the network node and activates the timer). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include starting the backoff timer based on the received message as described by Iwai. 
The motivation for doing so would be to allow controlling the backoff timer such that the overload condition can be prevented. 

Regarding claim 16, Papa fails to disclose but Iwai discloses the method further comprising: determining the duration of the back-off timer based on different authorization 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125. The examiner can normally be reached 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NISHANT B. DIVECHA
Primary Examiner




/Nishant Divecha/            Primary Examiner, 
Art Unit 2466